DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-9 and 12-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 6 and 12 recite where a second etching portion is adjacent the etching portion but also requires that a rib portion is between the etching portion and the second etching portion.  It is unclear how the two etching portions are simultaneously adjacent and have a portion between them.  In the interest of advancing prosecution, the disputed limitation will be interpreted where the two etching portions will be considered adjacent even when a rib portion is between them.
Claims 7-9 and 13-17 stand rejected as they depend on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pat. No. 8,746,169).
Claim 1: Lee teaches a mask frame assembly for thin film deposition where the assembly includes a frame and unit masks (Col. 2, lines 3-22).  The unit masks are thin films and may be made of nickel or nickel alloy (Col. 5, lines 7-15) (i.e. a metal mask comprising a metal thin film).  Fig. 5 below is modified to outline the interpreted first and second regions of instant claim 1 where the solid outline corresponds to the instantly claimed first region and the dashed outline corresponds to the instantly claimed second region.  Modified Fig. 5 depicts unit mask 220 having a plurality of openings 241 (Col. 6, lines 7-14).  The unit mask has a thickness before etching of t0 (Col. 6, lines 42-48).  The unit mask includes first regions having a plurality of unit masking patterns and second regions having at least a portion thereof interposed between the first regions (Col. 6, lines 20-23).  At least a portion of the second regions have a second thickness t2 that is half of t0 (i.e. a second thickness that is smaller than the first thickness), which are etched in the unit mask (Col. 6, line 55 to Col. 7, line 6).  As shown in modified Fig. 5, unit mask 220 has a first region (i.e. the area outlined with a solid line) having openings 241 penetrating the metal thin film (i.e. a transmission region defining first openings) and having an etching portion having thickness t2 that is smaller than the first thickness t0, as outlined above (i.e. a non-transmission region).  A second region (i.e. the area outlined with a dashed line) adjacent to the first region is also shown in modified Fig. 5 having openings 241 penetrating the metal thin film.  Since the first region has both openings and etched areas that are not openings whereas the second region has openings but does not have the etched areas that are not openings, then the opening density of the first region is less than an opening density of the second region.
While not teaching a singular example of the instantly claimed metal mask, it would have been obvious to one of ordinary skill in the art before the effective filing date as the instantly claimed features are conventionally known for a mask unit of a mask assembly as taught by Lee, and one would have had a reasonable expectation of success.

    PNG
    media_image1.png
    388
    723
    media_image1.png
    Greyscale

Claim 2: As shown in modified Fig. 5 above, the first region (i.e. the area outlined with a solid line) contains a plurality of openings and a plurality of etched portions (i.e. non-transmission regions). 
Claim 4: As shown in modified Fig. 5 above, the etching portion of a non-transmission region is adjacent to a first opening (indicated in modified Fig. 5 with arrows labeled as “Claim 4”)
Claim 5: Lee teaches that the second thickness t2 is half of t0 (i.e. the first thickness) (Col. 6, line 55 to Col. 7, line 6).  This teaching corresponds to where the second thickness is about 50% of the first thickness, which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  

Claims 1-8, 10-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US Pat. No. 9,346,078, previously cited).
Claim 1: Oh teaches a mask frame assembly for thin film deposition that includes a mask frame and a mask to be coupled to the mask frame, where the mask has a first surface, a second surface, and a deformation prevention part having varying thicknesses (Col. 1, lines 53-56).  The mask may be formed as a thin plate and made of stainless steel, Ni, Co, etc. (i.e. the mask is a metal mask comprising a metal thin film) (Col. 4, lines 39-47).  The mask further includes deposition regions, each having deposition patterns, ribs, and borders (Col. 1, line 64 to Col. 2, line 3; Fig. 3 copied below).  The deposition patterns 131 in each of the deposition regions 121 (i.e. corresponds to the instantly claimed second region) include a plurality of dot-shaped slits (i.e. corresponds to the instantly claimed second openings that penetrate the metal thin film as shown in Fig. 4 copied below) (Col. 6, lines 1-6).  Ribs 122 (i.e. corresponds to the instantly claimed first region) are formed between adjacent deposition regions (i.e. the second region is adjacent the first region), and a pattern layer is formed in each of the ribs, including a first region 133 and a second region 134 respectively adjacent to a pair of deposition regions 121 (Col. 6, lines 12-22).  The first and second regions are half etched regions (i.e. non-transmission regions), where a thickness of the first and second regions (i.e. a second thickness) is about ½ a thickness of a non-etched portion (i.e. a first thickness) (i.e. the etching portion has a second thickness that is smaller than the first thickness) (Col. 6, lines 23-32).  A third region may be formed between the first and second regions and is a dummy deposition region that is not half etched such that a thickness is the same as the thickness of the non-etched portion, and may further include dummy deposition patterns 136 that can be the same as the deposition patterns (i.e. the dummy deposition patterns correspond to the instantly claimed first openings and they penetrate the metal thin film as shown in Fig. 4 below) (Col. 6, lines 33-43).  Oh also teaches that if deposition of the dummy deposition patterns is not desired, the dummy deposition patterns may be covered (i.e. may be a non-transmission region) (Col. 6, lines 44-47).  Since the ribs 122 (i.e. corresponding to the claimed first region) include both the dummy deposition patterns (i.e. openings) and the half etched first and second regions (i.e. non-transmission regions), the opening density of the first region is less than an opening density of the second region.  

    PNG
    media_image2.png
    499
    625
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    311
    660
    media_image3.png
    Greyscale
While not reciting a singular example of the instantly claimed metal mask, it would have been obvious to one of ordinary skill in the art before the effective filing date as the instantly claimed features are conventionally known for a mask unit of a mask assembly as taught by Oh, and one would have had a reasonable expectation of success.

Claim 2: Oh shows in Figs. 3-4 where the rib 122 (i.e. the instantly claimed first region) includes a plurality of dummy deposition patterns 136 (i.e. transmission regions) and half etched regions 133 and 134 (i.e. a plurality of non-transmission regions).
Claim 3: Oh teaches that if deposition of the dummy deposition patterns is not desired, the dummy deposition patterns may be covered (i.e. may be a non-transmission region) (Col. 6, lines 44-47).  Covering one or more of the dummy deposition patterns 136 of the rib 122 would result in at least two non-transmission regions adjacent to each other (i.e. in Fig. 4 above, half etched, i.e. non-transmission regions, 133 and 134 are adjacent dummy deposition pattern 136 which can be rendered as a non-transmission region by being covered).
Claim 4: Oh teaches where a third region may be formed between the first and second regions (i.e. the non-transmission regions) and is a dummy deposition region that may further include dummy deposition patterns 136 (i.e. transmission regions) (Col. 6, lines 33-43).  Fig. 4 above shows the half etched first region 133 and second region 134 (i.e. etching portion of the non-transmission region) to be adjacent dummy deposition pattern 136 (i.e. first opening).
Claim 5: Oh teaches where a thickness of the first and second regions (i.e. a second thickness) is about ½ a thickness of a non-etched portion (i.e. a first thickness) (i.e. the etching portion has a second thickness that is about 50% of the first thickness) (Col. 6, lines 23-32).  This thickness overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
Claim 6: In Fig. 3, Oh shows half etched first region 133 (i.e. an etching portion) and half etched second region 134 (i.e. a second etching portion) that have a third region 135 therebetween.  Since the third region 135 is part of the rib 122 (as described at Col. 6, lines 17-22), this is considered where the first and second regions have only a rib portion between them and are therefore considered to be adjacent due to the indefiniteness outlined above.
Claim 7: Oh teaches that a thickness of the first and second regions 133 and 134 (i.e. the first and second etching portions) is about ½ of a thickness of a non-etched portion of the mask (Col. 6, lines 23-32).  This is considered to teach the first and second regions having about the same thickness.
Claim 8: Oh teaches the third region 135 (i.e. a portion of the rib 122 as described at Col. 6, lines 17-22) to have the same thickness as the thickness of the non-etched portion of the mask (i.e. the rib portion and the metal thin film have substantially the same thickness) (Col. 6, lines 33-37).
Claim 10: Oh teaches that a width of the ribs 122 (i.e. corresponding to the instantly claimed first region) may be less than a width of the deposition regions 121 (i.e. corresponding the instantly claimed second region) to ensure sufficient regions for forming displays (Col. 5, lines 14-19; Fig. 2), and this difference in widths results in the area of the ribs 122 (i.e. the instantly claimed first region) to be less than an area of the deposition regions 121 (i.e. the instantly claimed second region).
Claim 11: The limitations of claim 11 are outlined above regarding claims 1 and 4.
Claim 12: The limitations of claim 12 are outlined above regarding claim 6.
Claim 13: The limitations of claim 13 are outlined above regarding claim 7.
Claim 14: The limitations of claim 14 are outlined above regarding claim 8.
Claim 16: The limitations of claim 16 are outlined above regarding claim 10.
Claim 17: The limitations of claim 17 are outlined above regarding claim 1.
Claims 18 and 19: The limitations of claim 18 are outlined above regarding claim 1, wherein the above outlined third region 135 includes portions between the etched regions 133 and 134 and outside the dummy deposition patterns 136 (i.e. the first openings) (i.e. this described portion of the third region corresponds to the instantly claimed supporting portion).  This described portion of the third region that is not half etched has the same thickness as the non-etch portion of metal mask (i.e. the metal thin film) (Col. 6, lines 33-37).  The third region is part of the rib 122 (Col. 6, lines 17-22) and are considered to have a third thickness (i.e. the third thickness is the same as the first thickness). 

Allowable Subject Matter
Claims 9, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Additionally, the rejection of claims 9 and 15 under 35 U.S.C. 112(b) set forth in this Office Action must be overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are the teachings of Lee and of Oh, as outlined above.  However, neither of these references teach a rib portion that is 30-80% of the thickness of the metal film and do not provide a motivation for the thickness of the rib portion that is between half etching portions to be any thickness other than an unetched thickness (i.e. the same as the thickness of the metal mask).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kwen et al. (US PGPub. No. 2016/0005970) teaches a mask assembly having a plurality of ribs formed in a support body and a patterned portion formed by etching.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784